[Probable jurisdiction noted, 410 U. S. 965, sub nom. American Party of Texas v. Bullock]; and
[Probable jurisdiction noted, 410 U. S. 965, sub nom. Hainsworth v. Bullock.] Appeals from D. C. W. D. Tex. Motion for additional time for oral argument on behalf of appellants granted and 10 additional minutes allotted for that purpose. Appellants in No. 72-887 shall have- a total of 20 minutes for oral argument and appellant in No. 72-942 shall likewise have a total of 20 minutes for oral argument. Appellee in these cases also allotted 10 additional minutes for oral argument for a total of 40 minutes. Motions of appellants for divided argument granted and it is ordered that Gloria Tanner Svanas be permitted to present oral argument on behalf of appellants in No. 72-887, and Robert H. Hainsworth, Esquire, be permitted to present oral argument pro se in No. 72-942.